DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Falgen et al (6,576,213) in view of JP-11-139811 and Kirner (3,996,151).
	Falgen ‘213 discloses a process for producing chlorine dioxide comprising the steps of:
(a) providing a reactor with an aqueous acidic reaction medium containing chlorate ions; 
(b) continuously adding to the reaction medium hydrogen peroxide stabilized with a stabilizer; 
(c) reacting said chlorate ions with hydrogen peroxide as a reducing agent in such proportions that chlorine dioxide is formed;
(d) withdrawing chlorine dioxide from the reaction medium,

For the instant claims 1, 5, 6 and 21, Falgen ‘213 discloses the use of a 50% hydrogen peroxide solution (note Example, column 4, line 51).
For the instant claims 7, 18 and 21, the range of “less than about 15 mg Sn per kg H2O2” (note claim 1) in Falgen ‘213 overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claim 8, Falgen ‘213 discloses that the tin can be sodium stannate (note column 2, lines 43-45).
For the instant claims 11-13, 17, Falgen ‘213 discloses that in a preferred subatmospheric process, the production of chlorine dioxide is preferably performed in a single reaction vessel, generator –evaporator-crystallizer (SVP reactor).  The acidity is from about 0.5 N to about 12 N.  The pressure is about 60 to 400 mmHg (= 8000 to 53,329 Pa). This range overlaps the claimed range (note column 3, lines 44-65).


The differences are Falgen ‘213 does not specifically disclose (1) the total organic carbon content from organic compounds and (2) the presence of at least one alkyl phosphate in the hydrogen peroxide solution.

For difference (1), Falgen ‘213 discloses that it is preferred that the hydrogen peroxide contains as small amounts as possible of organic impurities (note column 3, lines 7-9).
JP ‘811 discloses a process for purifying a hydrogen peroxide solution by reverse osmosis (note claim 1) to remove iron, chromium and organic substances (note paragraph [0001] and the Table on page 4).  
For the instant claims 1, 2, 10, 20, the TOC (total organic carbon components) of the purified hydrogen peroxide can be as low as 1 μg/ml or 1 ppm, which is lower than the claimed ranges.
It would have been obvious to one of ordinary skill in the art to purify the hydrogen peroxide solution in the process of Falgen ‘213 by using reverse osmosis, as suggested by JP ‘811 in order to lower the amount of TOC as desired by Falgen ‘213.
In the event that the stabilizer used in Falgen ‘213 would contribute toward the total organic content (TOC) in the hydrogen peroxide, the teaching of Falgen ‘213 should not be limited to the exemplified organic compounds because Falgen ‘213 clearly teaches that one or more phosphonic acids or salts thereof can be used, suitably in an amount from about 0.1 to about 10 g/liter hydrogen peroxide solution (note column 2, lines 55-59).  Assuming the concentration of the hydrogen peroxide is 50% with a density of 1.197 g/ml, the 0.1 to 10 g/liter would equal to (0.1/1.197 *1000=) 83.54 ppm – 8354 ppm by weight.  When the stabilizer is an inorganic compound (for example, phosphonic acid), such stabilizer would have zero TOC.  Even when the stabilizer in Falgen ‘213 is organic, such as the preferred diethylenetriamine penta (methylenephosphonic acid) (note lines 1-2 of column 3), with formula C9H28N3O15P5 and MW = 573.20, since there is 9 carbon, of all which are assumed to be organic, the weight fraction of carbon for C9H28N3O15P5 (= TOC) should be (9 * 12)/573.2 or 18.84%.  Thus, if C9H28N3O15P5 is used in an amount of 83.54 ppm - 8354 by weight (see above), the TOC amount should be (83.54 * 18.84%=) 15.73 ppm – 1573 ppm by weight.  This range overlaps the claimed range of “less than 200 mg/kg” or 200 ppm by weight.
For the instant claims 9, 19 and 21, JP ‘811 can further be applied to teach that the stabilizer for the hydrogen peroxide can be orthophoshoric acid, pyrophosphoric acid, tripolyphosphoric acid, phosphonic acid, which are considered as the claimed “inorganic phosphate”.  JP ‘811 fairly teaches that these inorganic phosphates and the phosphonic acid chelating agents (same as those disclosed in Falgen ‘213) are analogous stabilizers for hydrogen peroxide.  The stabilizer can be added in the range of 0.2 to 300 μmol/l (note paragraph [0011]), when the stabilizer is orthophosphoric acid, 0.2 to 300 μmol/l equals to 0.0166 to 29.4 ppm, this ranges overlaps the claimed range.  
It would have been obvious to one of ordinary skill in the art to use an inorganic phosphate, such as phosphoric acid as suggested by JP ‘811, as the stabilizer in the hydrogen peroxide in the process of Falgen ‘213 to obtain a predictable result, because JP ‘811 teaches that it is analogous to the phosphonic acid or phosphonic acid chelating agents as disclosed in Falgen ‘213.  When an inorganic phosphate is used as the stabilizer, it would not has an “organic carbon content”.

For difference (2), Falgen ‘213 teaches that it has been found that use of hydrogen peroxide as a reducing agent results in foaming in the chlorine dioxide reactor, particularly in subatmospheric processes involving evaporation of water from the reaction medium.  If too much foam forms, it takes up a great deal of the total volume of the reactor, decreasing the production of chlorine dioxide (note column 1, lines 40-45).  The object of Falgen ‘213 is to provide a process of producing chlorine dioxide from chlorate ions and hydrogen peroxide with an acceptable degree of foaming in the reactor.  It is normally not necessary to totally eliminate the foaming, but it is desirable to keep the degree of foaming as low as possible (note column 1, lines 50-55).  
Kirner ‘151 discloses an alkaline aqueous peroxide bleach liquor containing hydrogen peroxide (note Examples 1-2).  Kirner ‘151 further discloses that the bleach liquor contains small amounts of a foam suppressor such as tri-n-butyl phosphate (note column 3, lines 10-12).   The tri-n-butyl phosphate is considered as being “directly added” to the hydrogen peroxide solution because the aqueous peroxide bleach solution as disclosed in Kirner ‘151 contains the tri-n-butyl phosphate.  In any event, the “directly added” is considered as a product-by-process limitation; however, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
It would have been obvious to one skilled in the art to select a sufficient amount of the foam suppressor in the combined teaching of Falgen ‘213 and Kirner ‘151 in order to achieve an acceptable degree of foaming in the reactor.
For the instant claims 3-6, 15-16, the tri-n-butyl phosphate as disclosed in Kirner ‘151 is the same as one of the claimed alkyl phosphates. 
For the limitation “the single phase aqueous hydrogen peroxide composition does not comprise a dispersed organic phase”, since the tin in the aqueous hydrogen peroxide solution would cause foaming during the process of producing chlorine dioxide, it would have been obvious to one skilled in the art to add the foam suppressor, as suggested by Kirner ‘151, to the aqueous hydrogen peroxide solution so that the foam suppressor would be readily available to control the foaming when such hydrogen peroxide solution is used as the reducing agent in the process of producing chlorine dioxide.  When the amount of the foam suppressor is low, it would naturally dissolve in the hydrogen peroxide solution.  In any event, since it is desirable to evenly distribute the hydrogen peroxide solution in the process of producing chlorine dioxide, it would have been obvious to one of ordinary skilled in the art to use a hydrogen peroxide solution with a homogeneous composition so that it could easily evenly distribute in the process of producing chlorine dioxide.  
It would have been obvious to one skilled in the art to further include an antifoam agent to further ensure that the degree of foaming is kept as low as possible in the process of Falgen ‘213, such as tri-n-butyl phosphates as suggested by Kirner ‘151 because it would help avoiding or reducing foam formations.
Since Falgen ‘213 discloses that the use of hydrogen peroxide as reducing agent results in foaming, it would have been obvious to include the antifoam in the hydrogen peroxide itself, as suggested by Kirner ‘151, so that it could decrease or avoid formation of foam.  For the amount of alkyl phosphates used as antifoam, it would have been obvious to one skilled in the art to select an appropriate amount of antifoam to achieve the desired degree of foaming.  It would also have been obvious to one skilled in the art to limit the amount of antifoam used in the hydrogen peroxide to below saturation point because if the antifoam is precipitated out, it would have difficult to keep the antifoam uniformly suspended in the hydrogen peroxide solution.

Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.

For the 103 rejection:
Applicants argue that all the currently presented claims require from 1 to 20 mg/l of at least one tin-containing compound as peroxide stabilizer, or based on the conversion of 1000 mg/kg = 1.0 ml/l, the currently presented claims require from 1000 mg/kg to 20,000 mg/kg of at least one tin-containing compound as peroxide stabilizer; while Falgen discloses the composition having less than 15 mg Sn per kg hydrogen peroxide.
Firstly, the conversion factor as argued by Applicants is applicable only when the density is 1 mg/ml.  Secondly, it is unclear how the conversion of 1000 mg/kg = 1.0 ml/l can be used to convert the given “mg/l” to “mg/kg” as argued by Applicants because the given “mg/l” is not the same as “ml/l” in the conversion and the density of tin is not 1 mg/ml.   In order to cancel out the units, the conversion is used as stated below and the final unit would be “kg/ml”:
                
                    
                        
                            20
                             
                            m
                            g
                             
                            o
                            f
                             
                            T
                            i
                            n
                        
                        
                            1
                             
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    *
                     
                    
                        
                            1
                             
                            l
                             
                        
                        
                            1
                             
                            m
                            l
                        
                    
                    *
                     
                    
                        
                            1
                             
                            k
                            g
                        
                        
                            1
                            000
                             
                            m
                            g
                        
                    
                    =
                    
                        
                            0.2
                             
                            k
                            g
                             
                            o
                            f
                             
                            t
                            i
                            n
                        
                        
                            1
                             
                            m
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                
            

To convert a weight unit to a volume unit or vice versa, the use of a density is required.  In Applicants’ claims, 1 to 20 mg/l of at least one tin-containing compound, i.e. 1-20 mg of tin per liter of aqueous hydrogen peroxide composition.  Since the claimed aqueous hydrogen peroxide composition contains 5 to 75% by weight of hydrogen peroxide, the density of hydrogen peroxide composition is around 1 kg/l (same as water when the amount of hydrogen peroxide is low, such as at 5%) and up to 1.33 kg/l (for 75% by weight of hydrogen peroxide).  Thus, by using the maximum amount of tin (20 mg) with the minimum value for the density (1 kg/l), the maximum amount of tin required in Applicants’ claims would be:
                
                    
                        
                            20
                             
                            m
                            g
                             
                            o
                            f
                             
                            T
                            i
                            n
                        
                        
                            1
                             
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    *
                     
                    
                        
                            1
                             
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            1
                             
                            k
                            g
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    =
                    
                        
                            20
                             
                            m
                            g
                             
                            o
                            f
                             
                            t
                            i
                            n
                        
                        
                            1
                             
                            k
                            g
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                
            

Similarly, by using the minimum of tin (1 mg) with the maximum value for the density (1.33 kg/l), the minimum amount of tin required in Applicants’ claims would be:
                
                    
                        
                            1
                             
                            m
                            g
                             
                            o
                            f
                             
                            T
                            i
                            n
                        
                        
                            1
                             
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    *
                     
                    
                        
                            1
                             
                            l
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                        
                            1.33
                             
                            k
                            g
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    =
                    
                        
                            0.75
                             
                            m
                            g
                             
                            o
                            f
                             
                            t
                            i
                            n
                        
                        
                            1
                             
                            k
                            g
                             
                            o
                            f
                             
                            c
                            o
                            m
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                
            

Thus, Applicants’ claimed range would be from 0.75-20 mg of tin per kg of the hydrogen peroxide composition.  The range of “less than about 10 mg Sn per kg hydrogen peroxide” (note claim 2) as disclosed in Falgen ‘213 overlaps the claimed range.  The rejection is maintained for the reasons as stated above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 14, 20221